El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
Se impugna en el presente recurso una sentencia del Tribunal de Circuito de Apelaciones mediante la cual ese foro revocó una resolución dictada por el Tribunal de Pri-mera Instancia que desestimó una acusación por el delito de fuga. Revocamos.
! — i
El 19 de octubre de 1994, el peticionario, Víctor Gonzá-lez Vega, fue sentenciado por dos (2)- cargos del delito de posesión de una sustancia controlada, tipificado en el in-ciso (a) del Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404. El tribunal le impuso *696una pena de reclusión de tres (3) años por cada uno de los cargos y determinó que debía cumplirlos concurrentemente entre sí y consecutivamente con cualesquiera otras senten-cias que estuviera cumpliendo.
Posteriormente, el peticionario fue excarcelado y refe-rido al Programa de Supervisión Electrónica de la Admi-nistración de Corrección, permitiéndosele así que conti-nuara extinguiendo su condena desde su residencia, sujeto al uso de un brazalete electrónico(1) Mientras disfrutaba de este privilegio, fue evaluado por la Administración de Servicios de Salud Mental y Contra la Adicción (A.S.S.M.C.A.). Esta agencia recomendó que se le inter-nara en una institución para recibir tratamiento. El peti-cionario fue ingresado en una de las facilidades de Hogares CREA.
El 20 de marzo de 1996, el peticionario abandonó la fa-cilidad, pero fue arrestado poco después. Por estos hechos fue acusado del delito de fuga. Véase Art. 232 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4428. El peticionario solicitó la desestimación del pliego acusatorio bajo el inciso (a) de la Regla 64 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, alegando que los hechos que se le imputaban no eran constitutivos del delito de fuga. En una escueta reso-lución, el tribunal de instancia declaró con lugar la solici-tud y desestimó la acusación. Concluyó que:
Según la prueba estipulada por las partes entendemos que el acusado no estaba sometido a reclusión según lo tipifica el Ar-tículo 232[,] ya que no estaba bajo “custodia legal” al momento de abandonar el Hogar Crea al cual fue referido por recomen-dación de la Administración de Servicios de Salud Mental y Contra la Adicción. El acusado ... fue puesto en libertad por la Administración de Corrección mediante el Programa de Super-visión Electrónica para que continuara extinguiendo su condena. El hecho de que [...] haya sido referido a recibir tra-*697tamiento interno no significa que está bajo custodia legal; máxim[e] cuando la referida condición, o sea[,] el tratamiento interno, se cumplirá en una institución privada.(2) Pueblo v. González Vega, Caso Criminal Núm. EFJ96G0007, Resolución de 28 de octubre de 1996, págs. 3-4.
De este dictamen recurrió el Ministerio Público ante el Tribunal de Circuito de Apelaciones. Ese foro revocó la re-solución recurrida al concluir, luego de analizar las dispo-siciones del Art. 232 del Código Penal, según enmendado, supra,(3) que:
[S]i se considera constitutiva del delito de fuga la evasión de una persona sometida a tratamiento en los Hogares CREA me-diante un programa de desvío bajo la Regla 247.1 de Procedi-miento Criminal o el art. 404(b) de la Ley de Sustancias Con-troladas, donde no ha mediado sentencia, a fortiori ha de llegarse al mismo resultado, en cuanto a una persona, ya con-denada a pena de cárcel, que ha sido referida a dicho Programa mediante una determinación administrativa de la Administra-ción de Corrección, bajo el Programa de Supervisión Electrónica. Pueblo v. González Vega, Caso Núm. KL-CE9601186, Sentencia de 30 de enero de 1997, pág. 10.
Inconforme, González Vega acudió ante esta Corte. El 20 de marzo de 1997 dictamos una resolución ordenándole a El Pueblo mostrar causa por la cual no debíamos expedir el auto solicitado y revocar el dictamen recurrido. Así lo hizo. Con el beneficio de la comparecencia de todas las par-tes, procedemos a resolver según lo intimado.
*698I — I hH
Mediante el Memorando Normativo Núm. OA-PC-89-08 de 15 de abril de 1992, la Administración de Corrección (en lo sucesivo la Administración) estableció un programa vo-luntario para permitirles a ciertos confinados cumplir sus sentencias fuera de una institución penal, en sus residen-cias, bajo supervisión electrónica. La implantación de este programa formó parte de los esfuerzos del Gobierno de Puerto Rico por diseñar alternativas de tratamiento que ayuden a descongestionar las instituciones penales del país y, a la vez, contribuir a la rehabilitación de las perso-nas convictas de delito. Véase Memorando Normativo Núm. OA-PC-89-08, introducción, en las págs. 1-2. El pro-grama se rige actualmente por el Reglamento para Esta-blecer el Procedimiento para el Programa de Supervisión Electrónica, Reglamento Núm. 5065, Administración de Corrección, 4 de mayo de 1994 (en lo sucesivo R.E.P.P.S.E.), el cual derogó el Memorando Normativo Núm. OA-PC-89-08. Véase R.E.P.P.S.E, supra, Art. XIII. La supervisión electrónica de los participantes se realiza a través de un brazalete electrónico. Véase R.E.P.P.S.E., supra, Art. V (monitoria electrónica).
El R.E.P.P.S.E. establece, entre otras cosas, los criterios de selección (Art. VI), las funciones del director del Pro-grama (Art. VII), los procedimientos para la selección de los candidatos, la orientación e integración de los partici-pantes y la revocación del privilegio (Art. VIII). Entre las disposiciones generales se establece que “[e]l Participante del Programa no podrá abandonar su hogar ni remover el Brazalete Electrónico bajo ninguna circunstancia, de así hacerlo será procesado por fuga e interrumpirá el término para continuar cumpliendo sentencia”. (Enfasis suplido.) R.E.P.P.S.E., supra, Art. X(A). Al consignar que el partici-pante será “procesado” por fuga, no obstante, esta disposi-ción no tipifica delito alguno, sino que reitera lo establecido *699en el Art. VIII, supra, respecto al procedimiento que ha de seguirse cuando el participante abandona el programa. El Art. VIII, supra, establece que cuando un participante des-aparezca, el superintendente de la institución penal de ori-gen deberá presentar una acusación por el delito de fuga tipificado en el Art. 232 del Código Penal, supra. Véase R.E.P.P.S.E., supra, Art. VIII(D)(5)(a). Nos corresponde de-terminar, por lo tanto, si el peticionario incurrió en el de-bto de fuga según establecido en el Código Penal.
HH I — H HH
De acuerdo con el Art. 232 del Código Penal, supra, co-mete el delito de fuga “[t]oda persona sometida legalmente a detención preventiva, sometida a tratamiento y rehabili-tación en un programa del Estado Libre Asociado de Puerto Rico, o privado, supervisado y licenciado por una agencia del mismo conforme a un procedimiento especial de desvío bajo la Regla 247.1 de Procedimiento Criminal... o ... [el inciso (b) del Art. 404 de la Ley de Sustancias Con-troladas de Puerto Rico, supra] sometida legalmente a re-clusión o a medida de seguridad de internación, que se fugare ...”. 33 L.P.R.A. see. 4428.
En Rivera v. Delgado, 82 D.P.R. 692, 695 (1961), resolvimos, al interpretar el Art. 152 del Código Penal de 1937, vigente entonces, que “[l]a fuga de la custodia legal, mas bien que la fuga de un sitio de confinamiento, es lo que constituye la esencia del delito”. Esta interpretación la rei-teramos posteriormente en nuestras decisiones en Pueblo v. Ríos Dávila, 143 D.P.R. 687 (1997), y Pueblo v. Figueroa Garriga, 140 D.P.R. 225 (1996).
El alcance de nuestros pronunciamientos en Rivera v. Delgado, supra, sin embargo, se debe entender limitado por la figura del delito de fuga prevista en el Art. 232 del Código Penal vigente, supra. La declaración en Rivera v. Delgado, supra, pág. 695, antes transcrita, estuvo basada *700en el texto del Art. 152 del Código Penal de 1937: “Toda persona bajo custodia legal que se fugare mientras estu-viere en prisión preventiva, o en trámite de apelación, o cumpliendo sentencia será castigada por orden sumaria del Tribunal Superior de Puerto Rico ...”.(4) 33 L.P.R.A. ant. see. 509.
Sin embargo, el texto del Art. 232 del Código Penal vigente, supra, no justifica la interpretación de que “[l]a fuga de la custodia legal, mas bien que la fuga de un sitio de confinamiento, es lo que constituye la esencia del delito”. Presumiendo la corrección del uso del término “custodia legal” al hacer referencia al Art. 232, supra, el injusto penal no ocurre con la evasión de cualquier custodia legal, sino, conforme con el principio de legalidad,(5) con la evasión de la custodia legal prevista específicamente en la descripción literal del tipo establecido en el Art. 232, supra.
Así, pues, para que una conducta sea punible como fuga, se requiere que el sujeto activo se evada mientras se halla sometido legalmente a: (1) detención preventiva, (2) reclusión —cumpliendo sentencia firme o en trámite de apelación(6) — , (3) medida de seguridad de internación; (4) tratamiento y rehabilitación en un programa del Estado Libre Asociado, conforme a un procedimiento especial de desvío bajo la Regla 247.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, (5) tratamiento y rehabilitación en un programa privado, supervisado y licenciado por una agencia del Estado Libre Asociado, conforme a un procedimiento especial de desvío bajo la Regla *701247.1 de Procedimiento Criminal, supra, (6) tratamiento y rehabilitación en un programa del Estado Libre Asociado, conforme a mi procedimiento especial de desvío bajo el in-ciso (b) del Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, supra, (7) tratamiento y rehabilitación en un programa privado, supervisado y licenciado por una agen-cia del Estado Libre Asociado, conforme a un procedi-miento especial de desvío bajo el inciso (b) del Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, supra.
De acuerdo con los hechos estipulados en este caso, el peticionario se encontraba cumpliendo una sentencia de reclusión en su residencia bajo el Programa de Supervisión Electrónica de la Administración de Corrección. Fue inter-nado posteriormente —presumiblemente mientras durara el tratamiento de rehabilitación— en una facilidad de Ho-gares CREA.
El peticionario no se encontraba sometido legalmente a detención preventiva. Como se sabe, el término “detención preventiva” se refiere al período anterior al juicio, “en el cual el acusado se encuentra, por razón de no haber podido prestar la fianza impuesta, ‘sumariado’ en espera de que se le celebre el correspondiente proceso criminal”. Pueblo v. Figueroa Garriga, supra, pág. 232. No se encontraba sometido legalmente a una medida de seguridad de internación, ya que este término se refiere a las medidas de seguridad impuestas a los incapacitados mentalmente, a los alcohólicos y toxicómanos y a los delincuentes sexuales peligrosos, compulsivos y habituales. Véanse: Arts. 70-74 del Código Penal de Puerto Rico, 33 L.P.R.A. sees. 3371-3375; Pueblo v. Figueroa Garriga, supra, pág. 232.
El peticionario tampoco se encontraba sometido a trata-miento y rehabilitación bajo un procedimiento especial de desvío conforme a la Regla 247.1 de Procedimiento Criminal, supra, o bajo el inciso (b) del Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. *7022404(b). En este sentido, el Tribunal de Circuito incidió al resolver que, “si se considera constitutiva del delito de fuga la evasión de una persona sometida a tratamiento en los Hogares CREA mediante un programa de desvío bajo la Regla 247.1 de Procedimiento Criminal o el art. 404(b) de la Ley de Sustancias Controladas, donde no ha mediado sentencia”, por analogía, “ha de llegarse al mismo resul-tado, en cuanto a una persona, ya condenada a pena de cárcel, que ha sido referida a dicho Programa mediante una determinación administrativa de la Administración de Corrección, bajo el Programa de Supervisión Electrónica”. Pueblo v. González Vega, Caso Núm. KLCE9601186, Sentencia de 30 de enero de 1997, supra, pág. 10.
El principio de legalidad no sólo impide el inicio de una acción penal contra una persona por un hecho que no está expresamente definido por la ley como delito, sino también la creación de delitos por analogía. Véase el Art. 8 (33 L.P.R.A. sec. 3031). La determinación del Tribunal de Circuito no constituyó una interpretación extensiva del Art. 232 del Código Penal, supra, la cual es permitida, sino una interpretación analógica de la ley penal, la cual está prohibida si, como en este caso, peijudica al reo. Véase Pueblo v. Sierra Rodríguez, 137 D.P.R. 903, 908 (1995). Es decir, la interpretación que hizo el Tribunal de Circuito no significó la “búsqueda de un sentido del texto legal que se haQlara] dentro de su ‘sentido literal posible’ ”, sino que supuso “la aplicación de la ley penal a un supuesto no comprendido en ninguno de los sentidos posibles de su letra, sino análogo a otro sí comprendido[] ... en el texto legal”. (Escolio omitido.) S. Mir Puig, Derecho Penal, 4ta ed., Párr. 40, 1996, pág. 86.
La determinación del Circuito de Apelaciones, por lo tanto, violó el principio de legalidad. Ello, sin embargo, no dispone del presente recurso, ya que, según hemos sostenido reiteradamente, “la revisión se da contra la sentencia y no sus fundamentos”. Sánchez v. Eastern Air Lines, *703Inc., 114 D.P.R. 691, 695 (1983). Puesto que cuando aban-donó el Hogar CREA donde recibía tratamiento, el peticio-nario no se hallaba ni sometido legalmente a detención preventiva ni a medida de seguridad de internación, ni so-metido a tratamiento de rehabilitación en una institución pública o privada —conforme a un procedimiento especial de desvío bajo la Regla 247.1 de Procedimiento Criminal, supra, o el inciso (b) del Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, supra— sólo resta determinar si cometió el delito de fuga por haberse evadido mientras se encontraba sometido legalmente a reclusión.
IV
A. El Art. 40 del Código Penal define “pena de reclusión” como “la privación de libertad en la institución adecuada durante el tiempo señalado en la sentencia”. 33 L.P.R.A. see. 3202. Consecuentemente, para determinar si una persona se encuentra sometida jurídicamente a reclusión es preciso que su circunstancia reúna tres (3) elementos esenciales: (1) privación de libertad, (2) en una institución adecuada, (3) en virtud de sentencia. Véase Pueblo v. Ríos Dávila, supra, pág. 1315.
En este caso, el peticionario se encontraba cumpliendo una pena de reclusión impuesta mediante sentencia judicial. No debe haber duda, por lo tanto, de que su liber-tad estaba restringida. El problema que se plantea, no obs-tante, es si el peticionario se encontraba recluido en una “institución adecuada” cuando se evadió.
En este caso, el peticionario fue sentenciado a cumplir una pena de reclusión. Luego, sin embargo, la Administración de Corrección le permitió egresar de la institución penal donde fue recluido, para que, sujeto a supervisión electrónica, continuara extinguiendo la condena en su hogar. Con la egresión de la institución penal, por lo *704tanto, cesó la reclusión del peticionario.(7) El ingreso de éste en Hogares CREA, en este caso, no cambia esta circunstancia. El legislador no previo como un hecho penal-mente antijurídico que una persona que se encuentra ex-tinguiendo una condena sujeta a supervisión electrónica abandone una institución pública o privada en la que se encuentra recibiendo tratamiento de rehabilitación. El le-gislador sólo previo como conducta punible la evasión de una institución pública o privada que ofrece tratamiento de rehabilitación, cuando el sujeto activo está sometido a los mecanismos de desvío bajo la Regla 247.1 de Procedi-miento Criminal, supra, o el inciso (b) del Art. 404 de la Ley de Sustancias Controladas, supra. De este modo, los hechos del presente caso no pueden enmarcarse dentro de las circunstancias contempladas por el legislador como configuradoras del delito de fuga tipificado en el Art. 232 del Código Penal de Puerto Rico, supra.
B. Por otro lado, tampoco hemos encontrado que alguna otra disposición de ley haya tipificado como delito la conducta desplegada por González Vega. La Ley Orgánica de la Administración de Corrección tan sólo confirió a esta entidad la facultad de aprobar la reglamentación necesaria para regular y administrar los programas de supervisión electrónica. Véase 4 L.P.R.A. sec. 1112(e). En conformidad con dicha delegación, la Administración de Corrección aprobó el R.E.P.P.S.E., supra, el cual dispuso en el Art. X(A), pág. 22, lo siguiente:
El Participante del Programa no podrá abandonar su hogar ni remover el Brazalete Electrónico bajo ninguna circunstancia, de así hacerlo será procesado por fuga e interrumpirá el tér-mino para continuar cumpliendo la sentencia.
Además, el Art. VTII(D) del mismo reglamento regula el *705procedimiento para la presentación de acusaciones por fuga cuando un participante del programa lo abandona.
Ahora bien, ¿incorpora el Art. X(A) de dicho reglamento, supra, nuevos elementos al delito de fuga? La respuesta a esta pregunta supone resolver una interrogante de um-bral: ¿puede la Administración de Corrección crear un de-lito mediante reglamentación?
Algunos tribunales de otras jurisdicciones han recono-cido como válida cierta injerencia por parte de las agencias administrativas en la formulación del derecho penal sustantivo. Por un lado, se ha reconocido que las legislatu-ras pueden delegar a entidades administrativas el poder de aprobar reglamentos sobre distintas materias, cuya vio-lación sea considerada como un delito. Sin embargo, para que tal delegación sea ejercida válidamente, y no entre en conflicto con el principio de separación de poderes, los tribunales han exigido que: (1) exista una autorización legis-lativa que faculte a la agencia a promulgar reglamentos al respecto, (2) que el estatuto que confiere la facultad con-tenga estándares que guíen a la agencia al formularlos, (3) que el propio estatuto establezca que la violación del regla-mento que la agencia promulgue constituirá un delito, y que, además, (4) defina las penas aplicables. Yakus v. United States, 321 U.S. 414 (1944); United States v. Grimaud, 220 U.S. 506 (1911). Véanse: 1 LaFave y Scott, Substantive Criminal Law Sec. 2.6 (1986); 1 Davis, Administrative Law Treatise Sec. 3.11 (1978).
Por otro lado, también se ha reconocido como válido de-legar a la Rama Ejecutiva la responsabilidad de cubrir ciertos aspectos de un estatuto penal. Así, por ejemplo, se ha señalado que el Congreso puede delegar al Presidente de Estados Unidos la facultad de establecer agravantes que permitan la imposición de cierto tipo de penalidades, Loving v. U.S., 517 U.S. 748 (1996), y que las legislaturas pueden declarar ilegal la posesión de sustancias controla-das y, a su vez, conferir a una agencia administrativa la *706facultad de establecer qué sustancias estarán comprendi-das en esa clasificación. State v. King, 257 N.W.2d 693 (Minn. 1977); LaFave y Scott, supra, pág. 156. Claro está, el ejercicio del poder delegado no puede apartarse de los parámetros del estatuto.
En el caso de autos, estimamos que no es necesario resolver si en nuestra jurisdicción la Legislatura puede delegar válidamente a una agencia administrativa la facultad de aprobar reglamentos cuya violación sea considerada como un delito. En primer lugar, aún si asumiéramos que en Puerto Rico es válida una delegación de poderes de esa naturaleza, cosa que hoy no resolvemos, nuestra evaluación de la Ley Orgánica de la Administración de Corrección que, entre otras cosas, autorizó a dicha agencia a elaborar programas de supervisión electrónica, revela que no existe una autorización de la Legislatura al respecto, y por lo tanto, tampoco existen estándares o guías que limiten el ejercicio de esa facultad y que, conforme a jurisprudencia de otras jurisdicciones, le impriman validez a esa gestión.
En este sentido, el Art. 5 de la Ley Orgánica de la Ad-ministración de Corrección, en lo pertinente, señala:
Asimismo [la Administración] formulará ... la reglamenta-ción necesaria para establecer programas de supervisión elec-trónica, mediante los cuales la clientela del sistema que cuali-fique para ello y voluntariamente acepte participar, pueda cumplir la sentencia fuera de la institución penal. El regla-mento establecerá los criterios, condiciones y requisitos de ele-gibilidad para dichos programas y para revocar la participación en los mismos, cumpliendo con el debido proceso de ley. 4 L.P.R.A. sec. 1112(e).(8)
*707Como puede apreciarse, este artículo no contiene dispo-sición alguna de la cual pueda inferirse la intención ex-presa de la Asamblea Legislativa de que la Administración de Corrección participe en la formulación de derecho penal substantivo. En este sentido, no expresa que la violación de la reglamentación que apruebe la Administración de Co-rrección para regular el programa de supervisión electró-nica constituirá delito. De este modo, forzoso es concluir que la disposición del Art. X(A) del R.E.P.P.S.E., supra, no constituye fuente de derecho que permita concluir que en el caso de autos González Vega cometió el delito de fuga.
En segundo lugar, y en armonía con lo anterior, nuestra lectura de la disposición reglamentaria citada nos convence de que ésta tan sólo advierte a los participantes del programa que ante su incumplimiento con las condiciones del programa —abandonar su hogar o remover el brazalete electrónico— la Administración de Corrección iniciará un procedimiento judicial por el delito de fuga. No se trata de una disposición reglamentaria que añade nuevos elementos al delito que está tipificado en el Art. 232 del Código Penal, supra. En vista de ello, la referencia al posible encausamiento de las personas por violar las condiciones impuestas, como parte del programa de supervisión electrónica, sólo puede darse en el contexto de los elementos del delito de fuga del Art. 232 del Código Penal, supra, que, como señalamos anteriormente, no contiene los hechos específicos en el caso de autos como una de sus modalidades.
V
No albergamos duda, sin embargo, de que la conducta desplegada por González Vega constituye un incumpli-miento con las condiciones del programa al cual fue refe-rido por la Administración de Corrección. Sin embargo, *708constituye una situación no prevista por el Código Penal como constitutiva del delito de fuga.
El principio de legalidad nos impide iniciar un ejercicio de hermenéutica que tenga el efecto de forzar una interpretación en busca de similitudes entre la conducta de González Vega y las conductas expresamente prohibidas en el Código Penal. No es posible, por lo tanto, acudir a un “análisis comparativo” o “analógico” para establecer semejanzas entre conductas o circunstancias expresamente definidas como delitos en el Código Penal, y hechos específicos y concretos, sin el cual difícilmente pueden satisfacerse los elementos de un delito. Realizar tal ejercicio aduciendo que al hacerlo no se viola el principio de legalidad, sería en efecto dotar a dicho principio de una elasticidad que para todos los propósitos frustra su finalidad.

Se emitirá la correspondiente sentencia revocatoria.

La Juez Asociada Señora Naveira de Rodón emitió una opinión de conformidad. El Juez Asociado Señor Negrón García disintió con una opinión escrita, a la cual se unió el Juez Asociado Señor Corrada Del Río.
Opinión de conformidad emitida por la
Juez Asociada Se-ñora Naveira de Rodón.
Aunque estamos conformes con la opinión del Tribunal, consideramos conveniente ampliar brevemente lo resuelto en ésta. En particular, lo relacionado con el principio de legalidad y al alcance de la facultad de reglamentación de la Administración de Corrección.
*709I
El peticionario Víctor González Vega resultó convicto de dos (2) cargos por infracción al Art. 404 de la Ley de Sus-tancias Controladas de Puerto Rico (posesión de sustancias controladas), Ley Núm. 4 de 23 de junio de 1971, según enmendada, 24 L.P.R.A. see. 2404. El 19 de octubre de 1994, el Tribunal de Primera Instancia, Sala Superior de Caguas, dictó una sentencia mediante la cual lo condenó a tres (3) años de reclusión por cada uno de los cargos que han de ser cumplidos de forma concurrente y consecutiva-mente con cualquier sentencia que estuviera cumpliendo.
Así las cosas, y en virtud de una determinación admi-nistrativa, el peticionario fue excarcelado y referido al Pro-grama de Supervisión Electrónica de la Administración de Corrección. Allí se le permitió cumplir su condena desde su residencia, sujeto al uso de un brazalete electrónico. Mien-tras gozaba de este privilegio, la Administración de Servi-cios de Salud Mental y Contra la Adicción (en adelante A.S.S.M.C.A.), recomendó, como medida administrativa, internarlo en una institución para que recibiera tratamiento. En consecuencia, el peticionario fue ingre-sado a una de las facilidades de los Hogares CREA.
Posteriormente, González Vega abandonó la institución, lo que conllevó que fuera arrestado y acusado por el delito de fuga. El tribunal de instancia desestimó la acusación. Sin embargo, el Tribunal de Circuito de Apelaciones revocó a instancia ya que entendió que la conducta del peticiona-rio sí configuró el delito de fuga.
rH HH
El Art. 8 del Código Penal, 33 L.P.R.A. see. 3031, el cual consagra en nuestra jurisdicción el principio de legalidad, garantiza tres (3) axiomas básicos: (1) el que una persona no pueda ser castigada por un hecho que no esté previa-*710mente definido por la ley como un delito; (2) prohíbe la imposición de penas o medidas de seguridad que no hayan sido establecidas previamente por ley, y (3) la prohibición de los estatutos vagos.(1)
En virtud de este principio, es que analizamos si al am-paro del Art. 232 de Código Penal, 33 L.P.R.A. see. 4428, el peticionario era una persona sometida legalmente a reclu-sión, al momento en que evadió las facilidades del Hogar CREA.
Para la fecha de los hechos(2) alegadamente delictivos, el Art. 232 del Código Penal, supra, disponía que cometía el delito de fuga
[t]oda persona sometida legalmente a detención preventiva, sometida a tratamiento y rehabilitación en un programa del Estado Libre Asociado de Puerto Rico, o privado, supervisado y licenciado por una agencia del mismo conforme a un procedi-miento especial de desvío bajo la Regla 247.1 de Procedimiento Criminal, Ap. II del Título 34 o la sec. 2404(b) del Título 24, sometida legalmente a reclusión o medida de seguridad de in-ternación, que se fugare ....
En Pueblo v. Figueroa Garriga, 140 D.P.R. 225 (1996), tuvimos la oportunidad de analizar la disposición legal transcrita. Allí dijimos que ésta presenta sólo tres (3) si-tuaciones en las cuales una persona puede cometer el de-lito de fuga, mientras está sometida legalmente a: (1) de-tención preventiva (se refiere al período de tiempo en el cual el acusado se encuentra —por razón de no haber po-dido prestar la fianza impuesta— “sumariado”, es decir, en espera de que se le celebre el correspondiente proceso criminal); (2) medida de internación (agrupa aquellos delin-cuentes habituales, compulsivos, sexuales peligrosos o con *711incapacidad mental, entre otros), y (3) reclusión (consiste en la privación de la libertad en la institución adecuada durante el tiempo señalado en la sentencia, Art. 40 del Código Penal, 33 L.P.R.A. see. 3202).
Señalamos, además, que la ley, al utilizar el término “institución”, se refiere a una de tipo carcelaria o penal de la Administración de Corrección de Puerto Rico y no a. una de las localidades en las que operan y llevan a cabo su trabajo de rehabilitación, instituciones tales, como los Ho-gares CREA.
La esencia del delito de fuga lo constituye la evasión o fuga por parte de la persona que estaba sometido a la cus-todia legal. Pueblo v. Figueroa Garriga, supra. Véase, además, Rivera v. Delgado, 82 D.P.R. 692, 695 (1961).
En nuestro caso, para que se configure el delito de fuga, tendríamos que concluir que, mientras el peticionario se encontraba excarcelado, en efecto estaba en reclusión, por-que, a recomendación de la A.S.S.M.C.A. fue ingresado a un centro de tratamiento. Obviamente, lo anterior conlle-varía a que por fiat judicial enmendáramos el Código Penal para considerar como elementos constitutivos de delito de fuga unos hechos que no fueron originalmente cubiertos por el estatuto. No debemos perder de vista que González Vega fue excarcelado bajo la condición de que utilizara un brazalete electrónico. Su ingreso a las facilidades de los Hogares CREA fue recomendada con el único fin de lograr su rehabilitación. No era una condición per se para conce-derle el privilegio de cumplir su sentencia fuera de una institución carcelaria.
Así, pues, al no estar González Vega, al momento de abandonar las facilidades del Hogar CREA, bajo detención preventiva ni sujeto a medida de seguridad ni sometido legalmente a reclusión, no se configuró el delito de fuga. González Vega sí incurrió en violación a una de las condi-ciones especiales que le impusiera la Administración de Corrección, lo cual podría acarrear la revocación del privi-*712legio de cumplir su sentencia fuera de una institución penal, pero no una acusación por el delito de fuga.
A tenor con el principio de legalidad, la decisión re-suelve correctamente que el peticionario no cometió el de-lito de fuga cuando, después de su excarcelación, evadió las facilidades de los Hogares CREA para recibir tratamiento para su adicción.
Cabe, entonces, preguntarnos si la Administración de Corrección tiene facultad para crear un delito mediante reglamentación. La respuesta es no.
H-! > — i f — I
La Administración de Corrección creó un programa en el cual se le permite a aquellos confinados que cualifiquen extinguir su pena fuera de una institución carcelaria, en sus residencias, bajo supervisión electrónica. En virtud de la facultad conferida por el Art. 5 de la Ley Orgánica de la Administración, 4 L.P.R.A. see. 1112, la Administración aprobó el Reglamento para Establecer el Procedimiento para el Programa de Supervisión Electrónica, Reglamento Núm. 5065, Administración de Corrección, 4 de mayo de 1994. Como parte de dicho Reglamento, específicamente, en su Art. X(A) dispuso, en lo pertinente, que si un parti-cipante en el programa abandona la institución en la cual se encuentra recluido, será procesado por el delito de fuga.(3)
Sabido es que en nuestro ordenamiento jurídico, la Asamblea Legislativa es la única que tiene la facultad ex-clusiva de tipificar los delitos e imponer castigos. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562, 569 (1992). Véanse, además: Pueblo v. Martínez Torres, 116 D.P.R. 793, *713796 (1986); Pueblo v. Lucret Quiñones, 111 D.P.R. 716, 738 (1981). Dicha facultad está limitada solamente por los preceptos constitucionales. Rodríguez Rodríguez v. E.L.A., supra. Véanse, además, Pueblo v. Reyes Morón, 123 D.P.R. 786, 797 (1989); Pueblo v. Pérez Zayas, 116 D.P.R. 197 (1985).
Al evaluar la validez de una reglamentación de una agencia administrativa, la función de los tribunales debe ser encaminada a determinar si: (1) la actuación adminis-trativa está autorizada por la ley; (2) se delegó poder de reglamentación; (3) la reglamentación promulgada está dentro de los amplios poderes delegados; (4) al aprobarse el reglamento se cumplió con las normas procesales de la ley orgánica y de las leyes especiales, y (5) la reglamentación es arbitraria o caprichosa. Carrero v. Depto. de Educación, 141 D.P.R. 830 (1996). Véanse, además, los casos allí citados. Más importante aún, “un reglamento para implan-tar la ejecución de un ley puede complementarla pero no estar en conflicto con ésta”. (Enfasis suplido.) P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 409 (1980). El inte-rés protegido detrás de esta norma es velar por que la regla esté de acuerdo con las disposiciones estatutarias bajo las cuales se promulgó. Carrero v. Depto. de Educación, supra. De lo contrario, la disposición reglamentaria tiene que ceder ante el mandato legislativo. Díaz v. Srio. de Hacienda, 114 D.P.R. 865, 874 (1983). Véanse, además: A.P.I.A.U., Inc. v. Srio. de Hacienda, 100 D.P.R. 173, 179 (1971); Rosario Mercado v. San Juan Racing Assn., 94 D.P.R. 634, 642 (1967).
A la luz de los principios antes esbozados, hemos anali-zado cuidadosa y desapasionadamente la Ley Orgánica de la Administración de Corrección. Dicho análisis nos lleva a la ineludible conclusión de que no existe autorización ex-presa por parte de la Asamblea Legislativa que le delegue válidamente la facultad de aprobar reglamentos cuya vio-lación constituya un delito.
*714Es por ello que, con gran acierto, la opinión mayoritaria afirma que la Asamblea Legislativa no le confirió autoridad a la Administración de Corrección para crear delitos me-diante reglamento. Más aún —y como ya hemos visto, sin haber una base estatutaria legítima— el principio de lega-lidad impide que la agencia, mediante reglamentación, pretenda hacer delito las violaciones de sus disposiciones reglamentarias. Art. 8 del Código Penal, supra. Véanse, además: Carrero v. Depto. de Educación, supra; A.P.I.A. U., Inc. v. Srio. de Hacienda, supra; Díaz v. Srio. de Hacienda, supra.
Como bien suscribe la opinión del Tribunal, la conducta imputada a González Vega constituye un incumplimiento con las condiciones del programa al cual fue referido por la Administración. Tal conducta no configura el delito de fuga, sino que constituye una violación a una norma admi-nistrativa que a su vez podría conllevar, entre otras medi-das administrativas, la revocación del privilegio. Véase Art. VIII(C) del Reglamento para Establecer el Procedi-miento para el Programa de Supervisión Electrónica, supra. Ciertamente, cualquier otra interpretación sería con-traria al principio de legalidad.

 Hay que advertir que el peticionario fue referido a este programa en virtud de una determinación administrativa de la Administración de Corrección.


 El tribunal de instancia apoyó su determinación en nuestras decisiones en Pueblo v. Figueroa Garriga, 140 D.P.R. 225 (1996), y Rivera v. Delgado, 82 D.P.R. 692 (1961).


 El Art. 232 (33 L.P.R.A. see. 4428) fue enmendado por la Ley Núm. 7 de 17 de enero de 1995 (33 L.P.R.A. see. 4428, 24 L.P.R.A. see. 2404, 34 L.P.R.A. Ap. II, R. 247.1) con el propósito de tipificar como fuga la evasión de la persona “sometida a tratamiento y rehabilitación en un programa del Estado Libre Asociado de Puerto Rico, o privado, supervisado y licenciado por una agencia del mismo conforme a un procedimiento especial de desvío bajo la Regla 247.1 de Procedimiento Criminal ... o ... [el inciso (b) del Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2404(b)] ...”. 33 L.P.R.A. see. 4428.


 Transcribimos esta disposición según citada en Rivera v. Delgado, supra, pág. 694.


 El principio de legalidad, como se sabe, se basa en el aforismo nullum cri-men, nulla poena sine lege, y está recogido en los Arts. 8 y 9 de nuestro Código Penal, 33 L.P.R.A. sees. 3031 y 3041, respectivamente, particularmente en el Art. 8, supra. Véanse, además: Pueblo v. Figueroa Garriga, supra, pág. 231; Pueblo v. Ríos Nogueras, 114 D.P.R. 256, 260 (1983).


 Véase al respecto los incisos (d) y (e) del Art. 232 del Código Penal, 33 L.P.R.A. sec. 4428(d) y (e).


 Ciertamente el hogar del peticionario no es una institución, ni en el contexto del Art. 40 del Código Penal, 33 L.P.R.A. see. 3202, ni “según el contexto y el signi-ficado sancionado por el uso común y corriente”. Véase 33 L.P.R.A. see. 3021, respectivamente.


 Véase, además, 4 L.P.R.A. sec. 1112(m), que dispone como una de las facul-tades de la Administración de Corrección:
“(m) Administrar los servicios que requieren los clientes en los programas de supervisión electrónica, en libertad a prueba o bajo las medidas de seguridad y en libertad bajo palabra que estén bajo la custodia y supervisión de la Administración, tomando en consideración, además, las condiciones impuestas por la Junta de Liber-tad Bajo Palabra o los términos de la sentencia o medidas de seguridad impuestas por el tribunal, según sea el caso.”


 Dicho artículo dispone que:
“No se instará acción penal contra persona alguna por un hecho que no esté expresamente definido por la ley como delito, ni se impondrán penas o medidas de seguridad que la ley no hubiere previamente establecido.
“No se podrán crear por analogía delitos, penas, ni medidas , de seguridad.” 33 L.P.R.A. see. 3031


 Los alegados hechos fueron cometidos el 20 de marzo de 1996.


 Véase, además, el Art. VIII(D) del Reglamento para Establecer el Procedi-miento para el Programa de Supervisión Electrónica, Reglamento Núm. 5065, Admi-nistración de Corrección, 4 de mayo de 1994, el cual regula el procedimiento para la radicación de acusaciones por fuga cuando un participante del programa lo abandona.